[Cite as State v. Dyson, 2021-Ohio-4466.]


STATE OF OHIO                     )                  IN THE COURT OF APPEALS
                                  )ss:               NINTH JUDICIAL DISTRICT
COUNTY OF WAYNE                   )

STATE OF OHIO                                        C.A. No.      21AP0021

        Appellee

        v.                                           APPEAL FROM JUDGMENT
                                                     ENTERED IN THE
CHARLES L. DYSON                                     COURT OF COMMON PLEAS
                                                     COUNTY OF WAYNE, OHIO
        Appellant                                    CASE No.   09-CR-0031

                                 DECISION AND JOURNAL ENTRY

Dated: December 20, 2021



        SUTTON, Judge.

        {¶1}     Charles Dyson appeals a judgment of the Wayne County Court of Common Pleas

denying his motion to vacate his sentence. For the following reasons, this Court affirms.

                                                I.

        {¶2}     In January of 2009, Mr. Dyson was indicted on two charges of rape, felonies of

the first degree. At the time of the incidents, the victim was eleven years old. Mr. Dyson

initially entered a plea of not guilty. However, he subsequently changed his plea, and pled guilty

to one count of rape on April 23, 2009. The State dismissed the other charge. After he pled

guilty, the trial court sentenced Mr. Dyson to a term of imprisonment of ten years to life and

designated Mr. Dyson a Tier-III sex offender.

        {¶3}     In August of 2009, Mr. Dyson filed a motion to dismiss for delay of trial. The

trial court denied that motion. Mr. Dyson appealed that decision, and this Court affirmed the
                                                2


judgment of the Wayne County Court of Common Pleas. See State v. Dyson, 9th Dist. Wayne

No. 09CA0055, 2010-Ohio-6452.

       {¶4}    On May 18, 2021, Mr. Dyson moved to vacate his sentence on the grounds that

his sentence was void as a matter of law. The trial court denied his motion. Mr. Dyson timely

appealed, assigning one error for this Court’s review.

                                                II.

                                 ASSIGNMENT OF ERROR

       THE TRIAL COURT ERRED IN DENYING [MR. DYSON]’S MOTION
       TO VOID SENTENCE WHERE [MR. DYSON]’S SENTENCE IS VOID
       AS A MATTER OF LAW.

       {¶5}    Mr. Dyson makes several arguments as to why his sentence is “facially invalid.”

He argues that the trial court failed to include statutorily mandated terms, included improper

sentence enhancements, and improperly sentenced him to a mandatory ten years when the statute

reads “term of life with possibility of parole after [ten] years.” Because of these errors, Mr.

Dyson argues his sentence is void. For the following reasons, we disagree.

                                       Standard of Review

       {¶6}    Generally, “[a] sentence may be void or voidable.” State v. Jones, 9th Dist.

Summit No. 26854, 2013-Ohio-3710, ¶ 6, quoting State v. Horton, 9th Dist. Lorain No.

12CA010271, ¶ 9. “A void sentence is one that a court imposes despite lacking subject-matter

jurisdiction or the authority to act. Conversely, a voidable sentence is one that a court has

jurisdiction to impose, but was imposed irregularly or erroneously.” Id., citing State v. Payne,

114 Ohio St.3d 502, 2007-Ohio-4642, ¶ 27. “The determination of whether a judgment is void

presents a question of law.” Id., citing Blaine v. Blaine, 4th Dist. Jackson No. 10CA15, 2011-

Ohio-1654, ¶ 19.
                                                 3




                                  Void and Voidable Judgments

       {¶7}    In State v. Harper, 160 Ohio St.3d 480, 2020-Ohio-2913, the Ohio Supreme

Court overturned some of its precedent with regard to sentencing errors, or as the court stated,

“realigned” its “jurisprudence with the traditional understanding of void and voidable sentences.”

Id. at ¶ 43; see also State v. Green, 9th Dist. Summit No. 29770, 2021-Ohio-2912, ¶ 5. The

Harper Court held “when a specific action is within a court’s subject-matter jurisdiction, any

error in the exercise of that jurisdiction renders the court’s judgment voidable, not void.” Id. at ¶

26, quoting Pratts v. Hurley, 102 Ohio St.3d 81, 2004-Ohio-1980, ¶ 12, 21. “Generally, a

voidable judgment may be set aside only if successfully challenged on direct appeal.” Harper at

¶ 26, citing Payne at ¶ 28.

       {¶8}    Following Harper, the Ohio Supreme Court further explained that “sentences

based on an error, including sentences in which a trial court fails to impose a statutorily

mandated term, are voidable if the court imposing the sentence has jurisdiction over the case and

the defendant.” State v. Henderson, 161 Ohio St.3d 285, 2020-Ohio-4784, ¶ 1. Thus, “if a

judgment is voidable, the doctrine of res judicata bars a party from raising and litigating in any

proceeding, except a direct appeal, claims that could have been raised in the trial court.” Id. at ¶

19, citing State v. Perry, 10 Ohio St.2d 175, 178-179 (1967) (concluding that because the

defendant could have, but did not, raise a claimed sentencing error on direct appeal, the error was

now barred by the doctrine of res judicata).

       {¶9}    Here, Mr. Dyson does not challenge the trial court’s subject matter or personal

jurisdiction, and we conclude the trial court possessed subject-matter jurisdiction over Mr.
                                                 4


Dyson’s case and personal jurisdiction over Mr. Dyson. See Harper at ¶ 25, quoting Smith v.

Sheldon, 157 Ohio St.3d, 2019-Ohio-1677, ¶ 8, (recognizing that “[a] common pleas court has

subject-matter jurisdiction over felony cases”); see also Henderson at ¶ 36, citing Tari v. State,

117 Ohio St. 481 (1927) (noting that “[i]n a criminal matter, the court acquires jurisdiction over a

person by lawfully issued process, followed by the arrest and arraignment of the accused and his

plea to the charge”). Because the trial court had both subject matter and personal jurisdiction,

Mr. Dyson’s sentence was not void. Therefore, assuming arguendo there was an error in Mr.

Dyson’s sentence, any such error would have only rendered Mr. Dyson’s sentence voidable.

       {¶10} Because Mr. Dyson’s sentence is voidable, “the doctrine of res judicata bars [him]

from raising and litigating in any proceeding, except a direct appeal, claims that could have been

raised in the trial court.” See Henderson at ¶ 19. Mr. Dyson could have, and did not, raise his

claims regarding his sentence in the trial court and did not challenge his sentence on direct

appeal. We, therefore, conclude that the trial court did not err in denying Mr. Dyson’s motion to

vacate his sentence as his motion is barred by the doctrine of res judicata. See Perry at

paragraph nine of the syllabus.

                                                III.

       {¶11} Mr. Dyson’s assignment of error is overruled.          The judgment of the Wayne

County Court of Common Pleas is affirmed.

                                                                               Judgment affirmed.




       There were reasonable grounds for this appeal.
                                                 5


       We order that a special mandate issue out of this Court, directing the Court of Common

Pleas, County of Wayne, State of Ohio, to carry this judgment into execution. A certified copy

of this journal entry shall constitute the mandate, pursuant to App.R. 27.

       Immediately upon the filing hereof, this document shall constitute the journal entry of

judgment, and it shall be file stamped by the Clerk of the Court of Appeals at which time the

period for review shall begin to run. App.R. 22(C). The Clerk of the Court of Appeals is

instructed to mail a notice of entry of this judgment to the parties and to make a notation of the

mailing in the docket, pursuant to App.R. 30.

       Costs taxed to Appellant.




                                                     BETTY SUTTON
                                                     FOR THE COURT



TEODOSIO, P. J.
CALLAHAN, J.
CONCUR.


APPEARANCES:

CHARLES L. DYSON, pro se, Appellant.

DANIEL R. LUTZ, Prosecuting Attorney, and JONATHAN HAMERS, Assistant Prosecuting
Attorney, for Appellee.